925 A.2d 1101 (2007)
282 Conn. 920
Roy SASTROM
v.
PSYCHIATRIC SECURITY REVIEW BOARD.
Supreme Court of Connecticut.
Decided May 22, 2007.
Richard E. Condon, Jr., assistant public defender, in support of the petition.
The plaintiff's petition for certification for appeal from the Appellate Court, 100 Conn.App. 212, 918 A.2d 902 (2007), is granted, limited to the following issue:
"Did the Appellate Court properly conclude that the trial court lacked subject matter jurisdiction to decide the plaintiff's appeal from the declaratory ruling issued by the defendant?"
The Supreme Court docket number is SC 17908.